Citation Nr: 0421719	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  02-13 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for Non-Hodgkin's 
lymphoma.

2.  Entitlement to a compensable rating for right ankle 
Achilles injury residuals with degenerative changes.

3.  Entitlement to a compensable rating for residuals of a 
right shoulder injury.


REPRESENTATION

Appellant represented by:	National Veterans Organization 
of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
December 1976 to September 1992.  These matters are before 
the Board of Veterans' Appeals (Board) on appeal from January 
2002 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  The veteran 
testified at a hearing before a hearing officer at the RO in 
May 2003.  

This appeal (in part, issue #1 on the preceding page) is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington D.C.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  Throughout the appellate period the veteran's right ankle 
Achilles injury residuals are reasonably shown to have been 
manifested by impairment approximating moderate, but not 
marked, limitation of motion.

2.  Throughout the appellate period the veteran's of a right 
shoulder injury are reasonably shown to have been manifested 
by limitation of motion at the shoulder level, but not 
greater impairment.


CONCLUSIONS OF LAW

1.  A 10 percent rating is warranted for residuals of a right 
ankle Achilles injury.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.7, 4.71a, Diagnostic Code (Code) 
5271 (2003).
2.  A 20 percent rating is warranted for residuals of a right 
shoulder injury.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.7, 4.20, 4.71a; Code 5201(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  Here, the Board finds that all pertinent mandates of 
the VCAA and implementing regulations are met.  

Well-groundedness is not an issue.  The veteran was notified 
why service connection was granted, as well as why 
compensable ratings were not assigned, for his right ankle 
and right shoulder disabilities in the January 2002 RO rating 
decision.  A July 2002 statement of the case (SOC) properly 
provided notice as to the "downstream" issues of increased 
ratings.  See VAOPGCPREC 8-2003.  The SOC also informed the 
veteran of pertinent VCAA regulations and of what was needed 
to establish higher ratings.  The veteran was not 
specifically advised to submit everything in his possession 
pertaining to his claims.  VAOPGCPREC 1-2004 (Feb. 24, 2004) 
held that the language by the Court in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) suggesting that was necessary was 
obiter dictum, and not binding on VA.  Regardless, a November 
2003 letter advising the veteran to submit any medical 
records showing increased severity or worsening had 
essentially the same effect as advising him to submit 
everything he had pertinent to his claims.

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and post-service VA and 
private treatment records.  He has been afforded VA 
examinations, most recently in May 2003.  All of VA's due 
process, notice, and assistance duties, including those 
mandated by the VCAA, are met.  The veteran has been notified 
of everything he needed to be notified about; he has had more 
than ample opportunity to respond; and VA has provided all 
assistance it is obligated to provide.  The veteran is not 
prejudiced by the Board proceeding with appellate review at 
this point.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).

Factual Background

Service medical records include a December 1988 record of 
acute medical care for right shoulder "A-C" 
[acromioclavicular] separation.  A June 1977 consultation 
sheet shows findings of partial avulsion fracture of the 
right posterior aspect of the Achilles tendon.  A March 1980 
consultation sheet reveals complaints of chronic inflammation 
of the Achilles tendon secondary to calcaneal exostosis.  
Several other medical records report complaints of right 
ankle and Achilles tendon pain.  

Postservice private medical records, dated from 2000 to 2003, 
make no mention of complaints, treatment, or problems 
relating to the right ankle or right shoulder.  The veteran 
is not shown to have received postservice VA medical 
treatment for these disabilities.  

On September 1998 VA Persian Gulf registry examination it was 
noted that the veteran fractured his right ankle in 1978.  

At his May 2003 hearing, the veteran testified that he 
experiences right ankle pain, constant swelling and weakness.  
He added that it gives way from time to time.  He also 
testified that his right shoulder disorder is manifested by 
pain, weakness, and fatigability.  

On May 2003 VA orthopedic examination there were obvious 
signs of postphlebitic syndrome in the right lower leg, 
including the right ankle.  Mild pain to deep palpation in 
the ankle and the foot, characterized as signs of 
postphlebitic syndrome, was noted.  Right ankle dorsiflexion 
was to 20 degrees and plantar flexion was to 40 degrees, both 
with discomfort.  There was no gait abnormality on 
ambulation.  The examiner opined that during acute flare-ups 
there would be about 20 percent reduction of right ankle 
flexion.  Right shoulder examination revealed mild tenderness 
with deep palpation.  Forward elevation was 180 degrees with 
mild pain starting at about 100 degrees.  Abduction was to 
170 degrees, with mild pain starting around 100 degrees.  
External rotation was to 90 degrees with only discomfort, and 
internal rotation was also to 90 degrees, also with only 
discomfort.  Right arm strength was 5/5.  No gross sensory 
deficit was noted.  The examiner opined that right shoulder 
flexion would be reduced by about 10 percent during acute 
flare-ups.  X-rays of the right ankle and right shoulder 
showed no significant abnormalities.  The diagnoses were 1)  
residuals of partial avulsion of the right Achilles tendon, 
status post Achilles tendon repair, worsened by symptomatic 
post-phebitic syndrome; and 2)  residuals of right shoulder 
injury manifested by symptomatic mild bursitis.

Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from the 
disability being rated in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The RO has rated the veteran's right ankle Achilles injury 
residuals under Codes 5010 (for arthritis) and 5271 (for 
limitation of motion).  
Normal ankle joint motion is from 0 to 20 degrees of 
dorsiflexion and 0 to 45 degrees of plantar flexion.  38 
C.F.R. 4.71, Plate II.

Limited motion of the ankle warrants a 20 percent rating when 
marked, and a 10 percent rating when moderate.  38 C.F.R. 
4.71a, Code 5271.

A noncompensable rating was originally assigned by the RO for 
the veteran's service-connected right shoulder disability in 
January 2002 under Codes 5299-5203.  A designation of Code 
5299 reflects that the disability is a condition not 
specifically listed in the Rating Schedule, and hyphenation 
with 5203 indicates that the disability has been rated as 
analogous to impairment of the clavicle or scapula.  See 38 
C.F.R. §§ 4.20, 4.27.  Under Code 5203, impairment of the 
either clavicle or scapula warrants a 10 percent rating with 
malunion or nonunion without loose movement, and a 20 percent 
rating with nonunion with loose movement or for dislocation.  
Other potentially applicable Codes include 5201, which 
provides a 20 percent rating for limitation of motion at the 
shoulder level.  A 30 percent rating requires limitation to 
midway between the shoulder and the side.  Normal range of 
motion for the shoulder is from 0 to 180 degrees, and normal 
rotation is from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  38 C.F.R. § 4.45 provides 
that consideration be given to weakened movement, excess 
fatigability and incoordination.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence (as 
required by the rating criteria).  

Where, as here, the issues involve the assignment of an 
initial rating for a disability following the award of 
service connection for such disability, the entire history of 
the disability must be considered and, if appropriate, staged 
ratings may be applied.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  The Board finds that the veteran's right ankle 
Achilles injury residuals and right shoulder injury residuals 
have remained essentially unchanged throughout the appellate 
period.  Consequently, staged ratings are not indicated.

Analysis

Right Ankle Achilles Injury Residuals

On VA examination in May 2003, the examiner noted that this 
disability was manifested by a 5 degree loss of plantar 
flexion motion.  The examiner opined that on acute 
exacerbation there would be expected to be another 20 percent 
reduction in flexion.  Such findings reflect moderate, but 
not marked, limitation of right ankle motion, warranting a 10 
percent (but not higher) rating under the governing criteria.  

Right Shoulder Injury Residuals

The veteran's service-connected right shoulder disability is 
rated under Code 5203 (impairment of the clavicle or 
scapula).  However, the Board finds that the disability is 
more appropriately (because it is to the veteran's advantage) 
rated based on limitation of motion, under Code 5201.  On May 
2003 VA examination, range of motion studies revealed that 
pain began on 100 degrees of both forward elevation and 
abduction.  The examiner opined that there would be expected 
to be about 10 percent more limitation on acute exacerbation.  
Such impairment reasonably reflects limitation at the 
shoulder level, warranting a 20 percent rating under Code 
5201.  As greater limitation of motion (or disability such as 
recurrent dislocations or malunion) is not shown, a rating in 
excess of 20 percent is not warranted.  


ORDER

A 10 percent rating is granted for right ankle Achilles 
injury residuals, subject to the regulations governing 
payment of monetary awards.
A 20 percent  rating is granted for right shoulder injury 
residuals, subject to the regulations governing payment of 
monetary awards.  


REMAND

The veteran contends that his Non-Hodgkin's lymphoma is 
related to his exposure to radiation from the nuclear 
accident in Chernobyl, Russia while stationed in Germany.  He 
alternatively contends that the disorder may be due to his 
being exposed to oil smoke while stationed in Saudi Arabia.  

Private medical evidence of record includes treatment 
records, beginning in 2000, showing diagnoses of Non-
Hodgkin's lymphoma.  In a November 2001 letter, a private 
physician, P. V., noting that Non-Hodgkin's lymphoma was 
diagnosed approximately two years earlier, opined that there 
was a "possibility" that the veteran's disorder was due to 
exposure to chemicals during service.  Another letter from 
this same physician, dated in October 2002, notes that the 
veteran's lymphoma disorder, which "very possible" existed 
since 1989, might be related to his military service.  
Finally, an additional letter from this physician dated in 
September 2003, notes that the "major contributing factor" 
for the development of the veteran's lymphoma is exposure to 
various chemical agents during his military service.  It is 
noteworthy that the medical record does not reflect clinical 
findings which support the private medical diagnoses and 
conclusions, and there is no explanation of the rationale.  

A July 1998 VA chest X-ray report notes the presence of 
calcified hilar lymph nodes.  No active chest disease was 
found.

The veteran has not been afforded a VA examination with 
respect to this claim of service connection.  Given the 
private opinions noted above, an examination is indicated.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ask Dr. P.V. to provide 
copies of any treatment records 
supporting his opinions relating the 
veteran's Non-Hodgkin's lymphoma to his 
service.  He should also be asked to 
explain the rationale for his opinions.  

2.  The veteran should then be afforded a 
VA examination by an appropriate 
specialist to ascertain the likely 
etiology of his Non-Hodgkin's lymphoma.  
His claims file must be reviewed by the 
examiner.  The examiner should note the 
opinions by Dr. P. V., and express an 
opinion whether it is at least as likely 
as not that the veteran's Non-Hodgkin's 
lymphoma was incurred in service/is 
related to any environmental factors in 
service.  The examiner should explain the 
rationale for the opinion given.  

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
SOC, and give the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further review.

The purpose of this remand is to assist the veteran in the 
development of his claim.  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky V. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  


	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



